Case: 16-30974      Document: 00514125957         Page: 1    Date Filed: 08/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fif h Circuit
                                    No. 16-30974                                  FILED
                                  Summary Calendar                          August 22, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
JONICA HAAMID PHILLIPS,

                                                 Plaintiff-Appellant

v.

TIM KEITH; VIRGIL LUCAS; TOMMY GLOVER; PAMELA HORN;
CORRECTIONS CORPORATION OF AMERICA; WINNFIELD
CORRECTIONAL INSTITUTION,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:13-CV-2516


Before SMITH, BENAVIDES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jonica Haamid Phillips, Louisiana prisoner # 429550, appeals the
summary judgment dismissal of his 42 U.S.C. § 1983 complaint against
Pamela Horn. He alleged that Horn failed to protect him from an assault by
another prisoner.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30974    Document: 00514125957    Page: 2   Date Filed: 08/22/2017


                                No. 16-30974

      The district court did not err in granting Horn’s motion for summary
judgment. See Hyatt v. Thomas, 843 F.3d 172, 176 (5th Cir. 2016); FED. R. CIV.
P. 56(a).   The summary judgment record did not demonstrate a strong
likelihood that Phillips was in danger of physical harm and was therefore
insufficient as a matter of law to support a finding that Horn was deliberately
indifferent. See Carnaby v. City of Houston, 636 F.3d 183, 187 (5th Cir. 2011);
Grissom v. Patterson, Nos. 91-7137, 92-7244, 1993 WL 560256, 3 (5th Cir. Dec.
27, 1993) (unpublished but precedential under 5TH CIR. R. 47.5.3).
      The judgment of the district court is AFFIRMED.




                                      2